DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (2015/0218214) in view of Liaw (2015/0303270) and Smets (2014/0353593).
As for claims 1, 12 and 19, Tsai et al. show in Fig. 90 and related text an integrated circuit, comprising: 
a vertical transport field-effect transistor comprising: 
an interfacial layer disposed on a top surface of a substrate 300 between a first channel stack 334 and a second channel stack 342 ([0086], lines 3-4); 
a high-k dielectric layer 354 disposed on the interfacial layer above the top surface of the substrate ([0086]-[0087]); 
a metal gate layer 356/(bottom L portion of) 362 (or bottom L portion of 362) (when 362 is TaSiN) disposed on the high-k dielectric layer above the top surface of the substrate and on sidewalls of the high-k dielectric layer; 
a silicon layer (top L portion of) 362 disposed on the metal gate layer above the top surface of the substrate and on sidewalls of the metal gate layer; 
(wherein the first channel stack comprises a portion of a negative channel field-effect transistor and the second channel stack comprises a portion of a positive channel field-effect transistor ([0077]-[0079];) and 
YOR920161408US0219wherein the metal gate layer and the silicon layer provide a gate electrode for the vertical transport field-effect transistor.
Tsai et al. do not disclose the interfacial layer disposed on sidewalls of a first channel stack and a second channel stack; the high-k dielectric layer disposed on sidewalls of the interfacial layer; a silicide layer disposed on the silicon layer and configured to have an opening therein; and an oxide layer disposed in the opening.
Liaw teaches in Fig. 1 and related text the interfacial layer (bottom L-shaped portion of) 40/42 disposed on sidewalls of the first channel stack 16 and a second channel stack 18; 
the high-k dielectric layer (top L-shaped portion of) 40/42 disposed on sidewalls of the interfacial layer ([0024], lines 7-12);
a silicide layer 36/38 (poly-Si with silicide) disposed on the silicon layer and configured to have an opening therein ([0024], lines 17-18); and
an insulating layer (unlabeled layer between 30 and outer 38, between 28 and outer 36, and bottom portion of unlabeled layer that contact extending through and between inner 38 and inner 36) disposed in the opening.
Liaw does not disclose the insulating layer is an oxide layer.
Smets teaches in Fig. 9 and related text an oxide 129 ([0194], lines 2-3) disposed in the opening of the silicide layer 106 ([0207], lines 5-6).
Tsai et al., Liaw and Smet are analogous art because they are directed to a vertical field effect transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tsai et al. with the specified feature(s) of Liaw and Smets because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the interfacial layer disposed on sidewalls of a first channel stack and a second channel stack; the high-k dielectric layer disposed on sidewalls of the interfacial layer; a silicide layer disposed on the silicon layer and configured to have an opening therein, as taught by Liaw, and an oxide layer disposed in the opening, as taught by Smets, in Tsai et al.'s device, in order to reduce damage between the gate dielectric layer and the lateral contact surface of the channel structure, to reduce gate resistance, contact resistance and RC delay and improve the performance of the device.
Therefore, the combined device shows the metal gate layer, the silicon layer and the silicide layer provide a gate electrode for the vertical transport field-effect transistor.

As for claim 2, the combined device shows the interfacial layer, the high-k dielectric layer, the metal gate layer, the silicon layer and the silicide layer are configured to expose a top portion of the first channel stack and the second channel stack (Tsai: Fig. 90 combined with Liaw: Fig. 1).  

As for claim 3, the combined device shows an encapsulation layer 368 disposed on a top surface of the first channel stack and the second channel stack and on the silicide layer (Tsai: Fig. 90 combined with Liaw: Fig. 1).

Claims 1-3, 12 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (2015/0303270) in view of Smets (2014/0353593)
As for claims 1, 12 and 19, Liaw shows in Fig. 1 and related text an integrated circuit, comprising: 
a vertical transport field-effect transistor comprising: 
an interfacial layer (bottom L portion of) 42 disposed on sidewalls of a first channel stack 16 and a second channel stack 18 and a top surface of a substrate10 between the first channel stack and the second channel stack ([0024], lines 7-12); 
a high-k dielectric layer (top L portion of) 40/42 disposed on the interfacial layer above the top surface of the substrate and on sidewalls of the interfacial layer ([0024], lines 7-12); 
a metal gate layer (not shown, work-function metal layer) disposed on the high-k dielectric layer above the top surface of the substrate and on sidewalls of the high-k dielectric layer ([0025], lines 5-7 and 12-17); 
a silicon layer 40/42 (poly-Si with silicide) disposed on the metal gate layer above the top surface of the substrate and on sidewalls of the metal gate layer; 
a silicide layer 40/42 (poly-Si with silicide) disposed on the silicon layer and configured to have an opening therein; and
an insulating layer (bottom portion of unlabeled layer: between 30 and outer 38, between 28 and outer 36, and contact extending through and between inner 38 and inner 36) disposed in the opening;
(wherein the first channel stack comprises a portion of a negative channel field-effect transistor and the second channel stack comprises a portion of a positive channel field-effect transistor);
wherein the metal gate layer, the silicon layer and the silicide layer provide a gate electrode for the vertical transport field-effect transistor.
Liaw does not disclose the insulating layer is an oxide layer.
Smets teaches in Fig. 9 and related text an oxide 129 ([0194], lines 2-3) disposed in the opening of the silicide layer 106 ([0207], lines 5-6).
Liaw and Smet are analogous art because they are directed to a vertical field effect transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liaw with the specified feature(s) of Smets because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include an oxide layer disposed in the opening, as taught by Smets, in Liaw's device, in order to gate resistance, contact resistance and RC delay and improve the performance of the device.
As for claim 2, the combined device shows the interfacial layer, the high-k dielectric layer, the metal gate layer, the silicon layer and the silicide layer are configured to expose a top portion of the first channel stack and the second channel stack (Liaw: Fig. 1).  

As for claim 3, the combined device shows an encapsulation layer (top portion of unlabeled layer above 30 and 28 and contact extending through) disposed on a top surface of the first channel stack and the second channel stack and on the silicide layer (Liaw: Fig. 1).

Allowable Subject Matter
Claim 4 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner's statement of reasons for allowance had been provided in the previous office action mailed on May 6, 2022.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEIYA LI/Primary Examiner, Art Unit 2811